Citation Nr: 0947518	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, claimed as depressive disorder.

2.  Entitlement to an initial compensable evaluation for 
nonallergic vasomotor rhinitis.

3.  Entitlement to a compensable evaluation for chronic 
maxillary sinusitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004, November 2004 and May 
2005 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2009, the Veteran's representative indicated that 
the Veteran wished to pursue a service connection claim for 
headaches, secondary to his service-connected sinus 
conditions.  This matter is referred to the RO for action and 
adjudication as appropriate.  However, the Board notes that 
the Veteran's service-connected sinusitis is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6513, which takes into 
account headaches related to that condition as part of the 
enumerated rating criteria.  To the extent that headaches are 
attributable to his sinusitis, these same symptoms, then, may 
not be again service connected and rated as a separate 
disability.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
regulation.  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

The claim of entitlement to service connection for a 
psychiatric condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Since the July 29, 2004 effective date of the grant of 
service connection, the Veteran's rhinitis has been 
productive of greater than 50 percent obstruction of the 
nasal passages on both sides, or complete obstruction on one 
side, but is not manifested by polyps.

2.  Since July 29, 2004 (the date of filing of the increased 
rating claim), the Veteran's sinusitis has resulted in 
approximately 3 to 6 non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge; there is no evidence of three or more 
incapacitating episodes requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes per 
year.

3.  Since July 29, 2004 (the date of filing of the increased 
rating claim), the Veteran's service-connected GERD has been 
manifested by symptoms of epigastric distress along with 
nausea, dysphagia, regurgitation and substernal pain, without 
weight loss, anemia, malnutrition or incapacitating episodes 
lasting 10 days or more, occurring four of more times a year.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 10 percent evaluation for 
nonallergic vasomotor rhinitis, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent rating for chronic maxillary 
sinusitis have been met since July 29, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2009).

3.  The criteria for a disability rating of 30 percent, but 
no higher, have been met for the Veteran's service-connected 
GERD since July 29, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.113, Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claims for 
GERD and sinusitis, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  In correspondence issued in August 2004, the RO 
provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO noted that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in March 2006.  Subsequent adjudication of the 
claims on appeal was undertaken in a Supplemental Statement 
of the Case (SSOC) issued in July 2006.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the Veteran's increased rating claim for 
rhinitis, this claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in 2004 and 2006 in connection with the claims 
currently on appeal and the file includes contentions and 
statements of the Veteran and his representative and hearing 
testimony provided by the Veteran in 2005.  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for a disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	A.  Rhinitis - Initial Compensable Rating

In a rating decision issued in May 2005, the RO granted 
service connection for nonallergic vasomotor rhinitis, for 
which a noncompensable evaluation was assigned effective from 
July 29, 2004, the date of the original claim. 

A VA sinus examination was conducted in September 2004.  The 
Veteran described symptoms including significant nasal 
congestion and nocturnal obstruction bilaterally.  
Examination of the nose revealed that external nasal and 
paranasal sinus structures were within normal limits, with no 
palpable bony abnormality, masses or induration.  The septum 
was described as relatively straight and the examiner 
indicated that he did not see any polyps or other masses.  
The examiner concluded that the Veteran had severe 
nonallergic rhinitis.  

The Veteran presented testimony at a hearing held at the RO 
in August 2005, indicating that his sinus symptoms included 
congestion and reporting that he had never been told by any 
doctor that he had polyps.  

A second VA examination of the nose and sinuses was conducted 
in April 2006.  The Veteran described symptoms of continual 
blockage with significant difficulties at night.  He denied 
having any trauma to the nose or paranasal sinus regions and 
reported that he had not undergone any surgical treatments.  
Examination of the nose revealed that external nasal and 
paranasal sinus structures were within normal limits.  The 
septum was described as severely deviated to the right side.  
The examiner indicated that he did not see any polyps.  The 
examiner concluded that the Veteran had a severe deviation of 
the nasal septum to the right side with severe obstruction as 
well as having chronic nonallergic vasomotor rhinitis.  The 
examiner observed that the combination of the aforementioned 
factors was producing significant obstruction of breathing.  

Analysis

The Veteran contends that he is entitled to an initial 
compensable rating for his service connected nonallergic 
vasomotor rhinitis.

Rhinitis is currently evaluated under Diagnostic Code 6522 
which provides ratings for allergic or vasomotor rhinitis.  
Allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, is rated 10 
percent disabling.  Allergic or vasomotor rhinitis with 
polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 
(2009).

After a careful review of the record and resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's vasomotor rhinitis warrants an initial 
compensable rating of 10 percent under Diagnostic Code 6522.  
38 C.F.R. § 4.97.  In this regard, 2004 and 2006 VA 
examination reports document the Veteran's complaints of 
nasal blockage and obstruction.  The 2004 examination report 
described the Veteran's rhinitis as "severe."  The 2006 
examination report noted that the Veteran had severe 
deviation of the nasal septum to the right side with severe 
obstruction combined with chronic nonallergic vasomotor 
rhinitis which was productive of significant obstruction of 
breathing.  

Although the aforementioned evidence of record has not 
specifically identified the degree of the Veteran's nasal 
obstruction in percentage terms, it is clear both that there 
is clinical evidence of obstruction and that is it 
significant/severe as characterized by VA examiners; 
essentially comporting with a finding of greater than 50-
percent obstruction of nasal passage on both sides.  Such 
findings, when coupled with resolution of reasonable doubt in 
favor of the Veteran, warrant the assignment of an initial 10 
percent evaluation.  However, as no polyps were shown on 
examinations conducted in 2004 or 2006, nor have polyps been 
shown by any other evidence pertinent to the appeal period or 
even claimed by the Veteran as a manifestation of rhinitis, 
there is no basis for assigning a 30 percent evaluation.  In 
the absence of polyps, as is the case here, a 10 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Code 6522.

For the foregoing reasons, an initial 10 percent evaluation, 
but no higher, for vasomotor rhinitis is warranted.  Because 
the 10 percent rating represents the greatest degree of 
impairment shown since the effective date of the grant of 
service connection, there is no basis for staged rating of 
the disability, pursuant to Fenderson.  In reaching the 
decision to grant the 10 percent rating, the Board has 
applied the benefit-of-the-doubt doctrine, but finds that the 
preponderance of the evidence against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	B.  Sinusitis 

Service connection was initially granted for sinusitis in a 
September 1996 rating decision, for which a noncompensable 
evaluation was assigned from June 1996.  The Veteran filed an 
increased rating claim on July 29, 2004.  

A VA sinus examination was conducted in September 2004.  The 
Veteran described symptoms including significant nasal 
congestion with postnasal drainage and recurring nasofrontal 
headaches.  The report indicated that he had not taken any 
antibiotics for over 2 years, but was taking Claritin 
occasionally with some relief.  Examination of the nose 
revealed that external nasal and paranasal sinus structures 
were within normal limits, with no palpable bony abnormality, 
masses or induration.  The septum was described as relatively 
straight and the examiner indicated that he did not see any 
polyps or other masses.  A slight watery discharge was 
present.  The examiner concluded that the Veteran had severe 
nonallergic rhinitis, but did not see any sinusitis on 
examination.  

The Veteran presented testimony at a hearing held at the RO 
in August 2005 indicating that his symptoms of sinusitis 
included constant nasal drainage, headaches and congestion, 
and stating that he took Claritin, with no relief.  He 
reported that he had not had any severely incapacitating 
episodes of sinusitis during the past year, but experienced 
about six non-incapacitating episodes, which lasted 4 to 5 
days.  He noted that he had not been on any antibiotic 
treatment during the last year and was not being treated by a 
private physician for sinusitis.   

A second VA examination of the nose and sinuses was conducted 
in April 2006.  The Veteran described symptoms of continual 
blockage with significant difficulties at night.  He denied 
having any trauma to the nose or paranasal sinus regions and 
reported that he had not undergone any surgical treatments.  
He reported using Claritin with little relief.  Examination 
of the nose revealed that external nasal and paranasal sinus 
structures were within normal limits.  The septum was 
described as severely deviated to the right side.  The 
examiner indicated that he did not see any polyps or evidence 
of discharge.  The examiner concluded that the Veteran had a 
severe deviation of the nasal septum to the right side with 
severe obstruction as well as having chronic nonallergic 
vasomotor rhinitis.  The examiner observed that the 
combination of the aforementioned factors was producing 
significant obstruction of breathing.  

Analysis

The Veteran contends that he is entitled to a compensable 
rating for his service connected sinusitis.  For the entirety 
of the appeal period extending from July 29, 2004, the 
Veteran's service-connected sinusitis has been assigned a 
non-compensable evaluation under 38 U.S.C.A. § 4.97, 
Diagnostic Code 6513.

Pursuant to Diagnostic Code 6513 a 10 percent rating is 
warranted for 1 or 2 incapacitating episodes of sinusitis per 
year requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting. A 30 percent rating requires 3 or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or for near-constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the General Rating Formula 
under 38 C.F.R. § 4.97 provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Evidence pertinent to the appeal period, specifically VA 
examination reports of 2004 and 2006, documents the Veteran's 
symptoms of headaches and purulent drainage associate with 
his sinusitis and fail to reveal that his sinusitis has been 
treated with antibiotics. 

In addition, in August 2005 the Veteran presented credible 
testimony to the effect that he experienced approximately 6 
non-incapacitating episodes of sinusitis per year, but no 
severely incapacitating episodes.  In Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  Accordingly, the Board finds the Veteran competent 
to testify as to the severity of his sinus symptomatology and 
the frequency of those symptoms.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (layperson competent to testify 
concerning symptoms capable of observation).

Given the diagnoses of chronic sinusitis, along with evidence 
of approximately six non-incapacitating episodes of sinusitis 
per year characterized by headaches and purulent discharge, 
and resolving all reasonable doubt in the Veteran's favor 
(see 38 C.F.R. § 4.7), the Board finds that the record 
supports assignment of an 10 percent rating under Diagnostic 
Code 6513 for sinusitis, maxillary, chronic, effective from 
July 29, 2004, the date of the claim for increase.  
Accordingly, the claim is granted to this extent.  

However, the evidence pertinent to the appeal period, to 
include the Veteran's own testimony, does not comport with a 
finding that he has had more than six non-incapacitating 
episodes, or three of more incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment per year, 
warranting the next higher 30 percent rating.  

Resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's testimony and the physical findings of the 
VA examiners in 2004 and 2006 support the conclusion that the 
Veteran experiences three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, and a 10 percent disability 
rating is warranted.  Because the 10 percent rating 
represents the greatest degree of impairment shown since the 
increased rating claim was filed, there is no basis for 
staged rating of the disability, pursuant to Hart.  In 
reaching the decision to grant the 10 percent rating, the 
Board has applied the benefit-of-the- doubt-doctrine, but 
finds that the preponderance of the evidence against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

	C.  GERD

In a rating action dated in September 1996, service 
connection was established for GERD, for which a 
noncompensable evaluation was assigned effective from June 
1996.  An increased rating claim for GERD was received on 
July 29, 2004.

VA records show that the Veteran was hospitalized for 
treatment of GERD in July 2004, at which time he underwent 
laparoscopy fundoplication.  A 10-year history of GERD was 
noted and the report stated that a large hiatal hernia had 
been identified in May 2002.   

A VA examination was conducted in September 2004.  The report 
noted that since surgery, the Veteran's symptoms had 
improved, consisting of daily episodes of dysphagia, mild 
epigastric pain, and occasional nausea and heartburn.  It was 
reported that appetite was fair and that the Veteran had lost 
about 9 pounds during the past 3 months due to GERD.  The 
report stated that the Veteran took Prilosec daily and also 
indicated that he had very few episodes of vomiting since 
surgery.  It was also stated that the Veteran worked as an 
LPN and noted that GERD had no limitations on his physical or 
daily activities.  Lab work revealed no evidence of anemia.  
Severe GERD, status post laparoscopic fundoplication was 
diagnosed.  

VA records include a December 2004 entry indicating that the 
Veteran's weight had been stable since May 2004 and noting 
that he had occasional dysphagia, but much improved since 
surgery.  

The Veteran presented testimony at a hearing held at the RO 
in August 2005.  He stated that he underwent surgery in July 
2004 for GERD symptomatology and stated that since then, he 
still had symptoms of chest pain, difficulty swallowing and 
nausea, but did not have heart burn, regurgitation or 
arm/shoulder pain.  He stated that he was being treated by VA 
for GERD, but did not receive any private treatment.  

A VA examination was conducted in May 2006.  The Veteran 
reported that he was still working as a nurse and was 
physically active; it was noted that he was taking medication 
for treatment of GERD, daily.  The Veteran's complaints 
included: substernal chest pain, difficulty swallowing with 
regurgitation, nausea, and episodes of constipation/diarrhea 
and cramping.  The report noted that he did not have symptoms 
such as fever, weight loss or decreased appetite.  The report 
noted that the Veteran weighed 222 pounds, which was 
described as average for him.  GERD status post Nissen 
fundoplication was diagnosed.



Analysis

The Veteran contends that his service-connected digestive 
disorder warrants an evaluation in excess of the 10 percent 
evaluation currently assigned.

The Veteran's service-connected GERD has been assigned a 10 
percent rating for the entirety of the appeal period 
extending from July 29, 2004, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2009).  GERD is not among the listed 
conditions of the Ratings Schedule.  The RO assigned a rating 
by analogy.  See 38 C.F.R. § 4.20 (2009) (when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  

Under DC 7346 (hiatal hernia), a 60 percent disability rating 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114 (2009).  A 30 percent disability 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
disability rating is warranted with two or more of the 
symptoms for the 30 percent evaluation, though of less 
severity.  Id.

Potentially applicable rating criteria in this case also 
includes Diagnostic Code (DC) 7305, the diagnostic code used 
to rate duodenal ulcer.  Under this code, a 60 percent rating 
is warranted where there is evidence of a severe duodenal 
ulcer; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating will be 
assigned where there is evidence of a moderately severe 
duodenal ulcer; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2009).

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307 used for 
evaluating hypertrophic gastritis, a 30 percent rating is 
assigned for chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted for chronic gastritis identified by a gastroscope 
with severe hemorrhages or large ulcerated or eroded areas.

Also potentially applicable in this case is DC 7308, the code 
used to rate postgastrectomy syndrome; under which, a 60 
percent rating is assigned for severe postgastretomy 
syndrome; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
rating is assigned for moderate postgastrectomy syndrome; 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7308 (2009).

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2009).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2009).

After a careful review, the Board finds that an increased 
rating of 30 percent under DC 7346 is warranted for service-
connected GERD.  For the entirety of the appeal period 
extending from July 29, 2004, the evidence reflects that the 
Veteran post-surgical symptoms of GERD have included: 
recurrent epigastric distress, dysphagia, regurgitation and 
substernal pain, with less frequent pyrosis, all of which are 
consistent with the assignment of a 30 percent evaluation for 
GERD.  It is also the judgment of the Board that the 
Veteran's symptoms reported by him and documented in the 
record may be found to be productive of considerable 
impairment of health.  Accordingly, with the application of 
the provisions of 38 C.F.R. § 4.7, the Board finds that he is 
entitled to an increased rating of 30 percent under 
Diagnostic Code 7346.

The Rating Schedule provides for the possibility of rating in 
excess of 30 percent under either Diagnostic Code 7346 for 
hiatal hernia or Diagnostic Code 7307 for gastritis.  In this 
regard, the Board acknowledges that the Veteran has no 
documented episodes of hematemesis, and there has been no 
showing of anemia.  The Veteran's weight was described as 
stable in a December 2004 medical records and in 2006 VA 
examination report; the evidence does not show symptom 
combinations that reflect or approximate severe impairment of 
health that would be required for the next higher 60 percent 
rating under Diagnostic Code 7346.  Also, a 60 percent rating 
for hypertrophic gastritis under Diagnostic Code 7307 
requires chronic symptoms with severe hemorrhages or large 
ulcerated or eroded areas, neither of which have been shown 
or claimed.  It is therefore the judgment of the Board that a 
30 percent disability rating reflects the severity of the 
Veteran's service-connected disability and that elevation to 
the next higher 60 percent rating is not warranted under 
these diagnostic codes.

Similarly, a 40 percent disability rating is not warranted 
pursuant to Diagnostic Codes 7305 or 7308, as the Veteran's 
health is not manifested by anemia, malnutrition or weight 
loss.  Laboratory testing and physical examination has never 
revealed anemia, and objective evidence of record reveals 
that the Veteran's weight was stable with no indications of 
weight loss as contemplated under 38 C.F.R. § 4.112 or 
resulting in impairment of the Veteran's health.  The 
subjective reports and objective findings do not reflect 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  In the 
absence of documented recurrent incapacitating episodes or 
the aforementioned other manifestations, a 40 percent 
disability rating under DC 7305, or a 60 percent disability 
rating under DC 7308, is not in order.

The Board concludes that an increased rating to 30 percent 
under Diagnostic Code 7346 is warranted for the Veteran's 
service-connected GERD for the entirety of the appeal period 
extending from July 29, 2004 and to this extent the appeal is 
granted.  The Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, upon reviewing the pertinent evidence of record, the 
Board finds that at no time during the pendency of this 
appeal, has the Veteran's service-connected disability been 
more disabling than 30 percent.  

Extraschedular Consideration

In conjunction with adjudicating the increased rating claims 
for rhinitis, sinusitis and GERD, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a claimant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disabilities are inadequate.  A comparison between 
the level of severity and symptomatology of the claimant's 
disabilities with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the claimant's disability level and symptomatology, 
as discussed above.

The Board further observes that, even if the available 
schedular evaluations for the disabilities adjudicated herein 
were inadequate (which they manifestly is not), the claimant 
does not exhibit other related factors such as those provided 
by the regulation as "governing norms."  Indeed, it does not 
appear from the record that the Veteran has been hospitalized 
for treatment of GERD since July 2004, and has during the 
applicable appeal periods been hospitalized for treatment of 
rhinitis or sinusitis.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the service-connected disabilities, themselves, markedly 
impact the Veteran's ability to perform work; findings to 
this effect were made upon VA examinations conducted in 2004 
and 2006.  Moreover, there is no credible evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities addressed herein cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disabilities have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  See 
Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996).

ORDER

Entitlement to an initial 10 percent evaluation for 
nonallergic vasomotor rhinitis is granted, subject to the 
provisions governing the award of monetary benefits.

A 10 percent rating for chronic maxillary sinusitis is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to a disability rating of 30 percent for service-
connected GERD is granted, subject to the provisions 
governing the award of monetary benefits.

REMAND

With respect to the claim of entitlement to service 
connection for a psychiatric disorder, additional development 
is required.  

A diagnosis of major depressive disorder was made upon VA 
examination conducted in 2006.  The remaining question is 
whether or not any currently manifested psychiatric disorder 
was incurred in or aggravated by the Veteran's active 
military service, presumptively or otherwise.

A brief review of the evidence indicates that the service 
treatment records are negative for a diagnosis of any 
psychiatric disorder during service.  The February 1996 
separation examination report indicates that psychiatric 
evaluation was normal, although the Veteran acknowledged 
having symptoms of depression during service.  The Board 
observes that the Veteran's DD 214 Form references "combat 
action" although it is not clear whether a Combat Action 
Ribbon was issued.  In September 1999, the Veteran sought 
treatment for psychiatric problems, and depressive disorder 
was diagnosed; the Veteran received psychiatric treatment 
thereafter.  

The file contains a VA examination report dated in May 2006.  
At that time, depressive disorder, anxiety disorder and 
alcohol abuse were diagnosed.  The examiner noted that there 
was no history of mental health treatment during service or 
following service until 1999 and no evidence that a 
psychiatric disorder was caused or aggravated by service.  
The examiner also indicated that there were no identified 
post-military stressors but nonetheless opined that the 
Veteran's mental illness was most likely caused by or the 
result of personal stresses that evolved following discharge 
from service.

The Veteran's representative has challenged the adequacy of 
the 2006 VA examination, noting that: (1) the VA examiner 
failed to address the Veteran's reports of depressed mood as 
shown on his discharge examination report; (2) the examiner 
failed to account for or explain the Veteran's intense 
response and psychiatric symtomatolgy demonstrated in 1999, 
and (3) the examiner did not provide an adequate rationale 
for the conclusion that a diagnosed psychiatric disorder was 
not service related.  Having reviewed the VA examination 
report, the Board also notes that some of the findings made 
by the examiner are inconsistent and unsubstantiated.  For 
instance, the VA examiner indicated that there were no post-
military stressors identified by the Veteran, but later 
opined that the Veteran's mental illness was most likely 
caused by personal stressors which developed after service.  
In addition, the examiner failed to specifically identify any 
such stressors or any records or evidence supporting that 
conclusion.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
In light of the deficiencies associated with the 2006 VA 
examination report (identified above), a request for 
supplemental medical examination report and opinion is 
warranted in this case.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his 
service connection claim for a 
psychiatric disorder.  

2.  The Veteran should be afforded VA 
psychiatric examination.  The Veteran's 
claims files should be made available to 
and reviewed by the examiner.  The 
examiner should review the service 
treatment records, post-service medical 
records, and relevant evidence of record, 
including any evidence obtained during 
the course of this Remand.  Any necessary 
diagnostic testing should be conducted.  
Then, the examiner should provide the 
following information:

a)	Assign a diagnosis for each current 
psychiatric disorder and describe the 
manifestations of each diagnosed 
disorder; 
b)	For each diagnosed psychiatric disorder, 
state whether it is at least as likely as 
not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, 
is unlikely, that the disorder was 
incurred during or first manifested 
during the Veteran's active service 
extending from August 1989 to June 1996 
or during the first-post service year; in 
this regard the examiner should address 
the more general question of whether it 
is at least as likely as not that any 
currently manifested psychiatric disorder 
is etiologically related to the Veteran's 
period of active service; 

The examiner should specifically comment 
upon the opinions offered by the VA 
examiner in 2006, expressing agreement or 
disagreement with the conclusions 
reached.  The examiner is also requested 
to address the matters specifically 
raised by the Veteran's representative in 
the brief dated in October 2009 and as 
identified in this Remand.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.  The RO/AMC is requested to then 
review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


